         Case 4:20-cv-02388 Document 1-2 Filed on 07/07/20 in TXSD Page 1 of 1
                                            Exhibit 2




Puneet Agarwal


If you have money I have guts.
You don't have guts this is very sure.

Jul 9, 2019, 8:18 PM


Puneet Agarwal


For each and every domain you have cheated me , I will take each and every that domain to court.
It's my last warning to you.

Jul 9, 2019, 8:18 PM


Puneet Agarwal


I will make sure you spend at least 200k in place of This 20k.
You took away my domains just because of 3-4k , I will show you how it feels when your domain will
be in your account but you won't be the owner

Jul 9, 2019, 8:17 PM


Puneet Agarwal


I am telling you again and again pls don't force me to take extreme steps.
I am warning you sir. I am really warning you. Don't force me this time.

Jul 9, 2019, 8:16 PM
